Case 18-18133-amc         Doc 59         Filed 03/28/19 Entered 03/28/19 12:52:17                Desc Main
                                        Document      Page 1 of 26



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

IN RE                                              :       Chapter   11

FRANK G. SCHAFFER,                                 :       Bankruptcy No. 18-18133-AMC

                       DEBTOR


Ashely M. Chan, United States Bankruptcy Judge

                                                 OPINION
    I.      INTRODUCTION

    Kichkin General Trading, LLC (“Kichkin”) and Rashiddudin Mohammadi (“Rashid”)

(collectively “the Movants”), holders of prepetition judgments against the debtor, Frank G.

Schaffer (“Debtor”), jointly move under §362(d)(1) for relief from the automatic stay for cause

based upon the Debtor’s bad faith in       ﬁling this case. Based upon, inter alia, the Debtor’s failure

to fully disclose his assets and liabilities in both of his bankruptcy ﬁlings, the Debtor’s ﬂagrant

disregard of the chapter 13 trustee’s warning not to spend funds which constituted property of

the estate unless the Debtor could repay such funds to his creditors, the multiple inconsistencies

in the Debtor’s pleadings, and Debtor’s inability to reorganize, the Movants have demonstrated

that the Debtor filed this case in bad faith. The Court, therefore,       will grant relief from the

automatic stay to allow: Rashid to pursue his state law rights against certain proceeds that the

Debtor is entitled to receive   as an   inheritance; Kichkin to pursue its state law rights to recover

certain gems that it owns that are in the possession of the Debtor; and Movants to resume state

court litigation against the Debtor.

   II.     FACTUAL/PROCEDURAL BACKGROUND

    On December 26, 2013, the Debtor, a jeweler trading as FGS Gems out of a shop located at

708 Sansom Street, Philadelphia, PA, entered into a “Partnership Agreement” with Kichkin


                                                       1
Case 18-18133-amc             Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17                       Desc Main
                                           Document      Page 2 of 26



which acted through its representative, Rashid. Ex. D—l. Pursuant to the Partnership Agreement,

the Debtor agreed to clean, cut, polish, develop, and sell valuable gems supplied by Kichkin

(“the Gems”). Id. Kichkin and the Debtor agreed to split any net proﬁts from sales of the Gems

and reimburse Kichkin for expenses incurred in acquiring the Gems. Id. The Partnership

Agreement, which refers to Kichkin           as   the owner    of the Gems, speciﬁcally requires the Debtor to

return any unsold gems upon Kichkin’s request and does not confer any ownership rights in the

Gems t0 Debtor.1 Id. at 1, 3. The Debtor, therefore, did not purchase the Gems and acknowledges

that he does not own them.2 Tr. Jan. 9, 2019 (hereinafter “Jan. 9 TL”) 101218—25, 102: 17—25,

111:24 ~112z9, 112218        —   113:19.

    Although the Debtor sold one of the Gems for $7,000, the Debtor was unable to sell the

remaining Gems which remain in the Debtor’s possession and are uninsured. Tr. Jan. 29, 2019

(hereinafter “Jan. 29 TL”)       1911—25,   21:20   -—
                                                         22:8, 22:9   - 23:24; Case No. 18-11955 ECF Doc.
(“ECF”)    10 SOFA Pt. 3 #6;3       Mot. for Relief ‘1[ 14; Ans. to Mot. for Relief 4.     ‘11




    On February 2, 2015, Rashid and the Debtor executed a one page “Declaration of

Commitment,” whereby the Debtor promised to sell the Gems and pay the “total amount of

money” to Rashid personally (“Declaration”). Ex.               D—2.   The Declaration states that “[t]he total




1
  Id. at 1 (“Whereas, the First Party [Kichkin] owns Gems. . .and wish [sic] to enter in a partnership with the Second
Party [Debtor] in order to develop this [sic] stones and gram the Second Party the right to develop, display,
demonstrate and sell these precious stones.”), Id. at 3 (“[n]et proﬁts shall mean the balance of the proceeds of the
operations conducted under this agreement less the cost incurred by the First Party [Kichkin] owner of the Rough
Stones.”).
2
  Although Debtor’s counsel argued on many occasions, without citing any legal basis or analysis, that the Debtor’s
possession of the Gems confers ownership upon him, the Debtor has repeatedly and consistently testiﬁed that he
asserts no ownership interest in the Gems. Jan. 9 Tr. 101118-25, 102:17-25, 111224 — 112:9, 112218 — 113219; Tr.
Jan. 29, 2019 14:21 — 17:25.
3
  The Court may take judicial notice of the dockets and content of the documents ﬁled in the Debtor’s bankruptcy
cases for the purpose of ascertaining timing and status of events in the case and facts not reasonably in dispute. In re
Olick, 517 BR. 549, 554, n. 7 (Bankr. E.D. Pa. 2014).
Case 18-18133-amc               Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17                 Desc Main
                                             Document      Page 3 of 26



cost   of both Emerald and Tourmaline            Gems... .is US$ 561,176.60.” Id.   It does not appear that the

Debtor ever made a payment to Rashid on account of the Declaration.

     On July 25, 2016, the Movants filed a lawsuit against the Debtor in the Philadalphia County

Court of Common Pleas (“State Court”) alleging breach of contract, fraud, promissory estoppel,

and unjust enrichment (“State Court Action”).4 Mot. for Relief (H 17, 19, 20, 21 n.               1.   On

February 21, 2018, after the Debtor’s attorney in the State Court Action failed to respond to the

Movants’ motion for partial summary judgment, the State Court (1) entered                a   liability judgment

on Kichkin’s breach          of contract Claim (“Kichkin Judgment”); (2) directed that an assessment of

damages hearing take place within 30 days             of the order;   and (3) granted partial summary

judgment in favor of Rashid on his breach of contract claim for both liability and damages in the

amount of $561,176.60 exclusive of interest and costs (“Rashid Judgment”) (collectively “the

Judgments”). Jan. 29 Tr. 30:19-22; Ex.            R—4, R—S.    The Debtor did not ﬁle an appeal of the

Judgments. On March 5, 2018, Rashid filed an application for costs on the Rashid Judgment in

State Court. Mot. for Relief ‘I[ 21.

     During the pendency of the State Court Action, the Debtor’s mother, Mary Schaffer, passed

away and the Debtor was appointed as executor of his mother’s estate (“Estate”). Jan. 9 Tr. 33:25

- 34:   1   1.   On October 4, 2017, the Estate paid the Debtor, through his attorney, $50,000 to

relinquish his position        as   executor of the Estate in favor of his sister, Rita Stellar. Ex. R41

‘][‘][1(a), 12    (“. . .in consideration of the settlement, Frank G. Schaffer would get     an additional


$50,000 paid from the estate. . .”); Jan. 9 Tr. 36:21—23. The Debtor’s attorney was paid $10,000

for his services and the remaining $40,000 was paid to the Debtor. Jan. 9 Tr. 36:24-37: 1.




4
  The State Court Action is captioned Kichkin General TradinD LLC and Rashid Mohammadi v. Frank G. Schaffer
individually and trading as FGS Gems, July 2016 Term, Case No. 02575.

                                                           3
Case 18-18133-amc             Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17                     Desc Main
                                           Document      Page 4 of 26



    One month after the Judgments were entered, the Debtor ﬁled a voluntary petition under

chapter 13, on March 23, 2018. Case No. 18—11955 ECF                  1.   On April 5, 2018, the Debtor filed his

schedules, Statement       of Financial Affairs (“SOFA”), and chapter            13 plan   (“Plan”). Id. at ECF 8,

10. There were a number        of discrepancies in these filings.

    First, the Debtor failed to disclose his interest in the Estate in Schedule B. Id. at ECF 10 Sch.

A/B Pt. 4 #32. Second, the Debtor failed to disclose on his SOFA that he had received $40,000

from the Estate to relinquish his executorship over the Estate. Id. at SOFA Pt. 2 #5. Third,

Schedule D identiﬁed Kichkin and Rashid as secured creditors holding a single joint claim

related to Rashid’s Judgment, which the Debtor alleged was only secured to the extent of the

Debtor’s estimated value of the Gems of $5,000. Id. at Sch. D. Finally, the Plan proposed to pay

the Chapter 13 trustee (“Trustee”) $200 per month for 36 months and only proposed to pay the

Movants     a   total of $5,000 under the Plan. Id. at ECF 8 Plan Pt. 2, 4(b)(5).

    In addition, the only other creditors identiﬁed in the schedules are (1) Roberto Pupo, the

Debtor’s landlord, with an unsecured, unliquidated claim of $30,000 and (2) Dr. Rick Hellman,

who has an unsecured, unliquidated claim in the amount of $100,000. Id. at ECF 10 Sch E/F Pt.

2 #4. 1,   #42. The Debtor listed his gross income          as   $2,500 on Schedule    I and his net monthly

income     as $207.5   Id. at Sch.   I Pt. 2 #4,   Sch. J Pt. 2 #23(c). The Debtor stated in his SOFA that his

gross income from January 1, 2018 to March 23, 2018 was $7,500 and that his gross income

during each of the past two years was $30,000 per year. Id. at SOFA Pt. 2 #4.

    In the Debtor’s monthly operating report for March 2018, the Debtor stated that he had

earned gross income       of $11,250.50 from         sales and services that month and paid business




5
 Because the Debtor resides on the same premises as his store, he reported his rem as a business expense in his
monthly operating reports rather than on his Schedules. Jan. 9 Tr. 73: 1-8; Ans. Mot. for Relief ‘II 10; Case No. ECF
59 p. 26 line 5.
Case 18-18133-amc             Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17                       Desc Main
                                           Document      Page 5 of 26



expenses    of $20,607.80, resulting in a net loss of $9,357.30. Id.           at ECF 59 p. 6 lines 4, 16, 21.

When taking into account personal expenses and the chapter                13   plan payment, the Debtor

sustained a loss of $10,357.30 in March 2018. Id. at line 35.

     The April 2018 operating report6 similarly reﬂected that the Debtor had earned gross income

of $10,138.00     and paid business expenses        of $23,498.49, resulting in a net loss of $13,360.49. Id.

at p. 5 lines 4, 16, 21, When accounting         for personal expenses and the chapter            13   plan payment,

the Debtor sustained a loss of $14,360.49 in April 2018. Id. at 35. Notably, the $21,388.50 in

total gross income earned in March and April was entirely inconsistent with the Debtor’s SOFA,

which reported that his monthly gross income was $2,500 and his gross income for the past two

years was $30,000 per year. See id. at ECF 10 SOFA Pt. 2 #4, Sch.                 I Pt.   2 #4.

     On May 21, 2018, the Estate sent a check in the amount of $100,000 to the Debtor

(“Distribution”). Ex. R—ll      ‘][   1(b). On May 24, 2018, the 341 Meeting         of Creditors      was held

(“341 Meeting”). Case N 0. 18—11955 ECF 25. At that meeting, when asked by the Trustee                         if he
had any interest in property due to him from someone who had died, the Debtor disclosed his

interest in the Estate for the first time but represented that he did not know whether he would

receive any distribution or whether the Estate had any funds. Jan. 9 Tr. 33:9                 —   34:11.

Accordingly, the Trustee continued the 341 Meeting. Case No.                   18—11955    ECF 25. The Trustee

subsequently ﬁled a motion to dismiss based upon the Debtor’s failure to provide proof of

insurance coverage for current business inventory and the Debtor’s ineligibility for Chapter 13.

Id. at ECF 26.




6
  In the April, May and June monthly operating reports, the Debtor initially failed to carry forward the prior month’s
balance. See Case No. 18—11955 ECF 18, 22, 40, 48. The Debtor subsequently remedied this error by ﬁling amended
reports for those months. See at ECF 59. For purposes of this Opinion, however, the Court is only focused on the
Debtor’s monthly net gain or loss for each month without consideration of the prior month’s carry forward gain or
loss.
Case 18-18133-amc             Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                    Desc Main
                                         Document      Page 6 of 26



     On or before May 25, 2018, the Debtor received his Distribution from the Estate. Jan. 9 Tr.

41:23—25; Jan. 29 Tr. 37:4—7; Case No. 18-18133 ECF 47 Ex. to Debtor’s Reply to Letter                   Brief.

Upon receipt, the Debtor notiﬁed his counsel. Jan. 9 Tr. 41:23             - 42:3; Jan. 29 Tr. 3726—10. On
May 29, 2018, Debtor’s counsel emailed the Trustee advising that the Debtor had received                   a

substantial payment from the Estate. See EX.         D—4.   On June   1,   2018, the Debtor amended

Schedule B to reﬂect the Distribution. Case No. 18-11955 ECF 29, 31. The same day, counsel

for the Debtor received      a   letter from the Trustee (“Trustee’s Letter”) stating that     “it is clear under

11   U.S.C. Section 541(a)(5), that any interest in property received by ‘bequest, devise, or

inheritance’ within 180 days of ﬁling is bankruptcy estate property.” Ex. D-4. The Trustee’s

Letter further noted that

         [s]ince the funds are bankruptcy estate property, any conﬁrmable plan will need to
         comply with 11 U.S.C. Section 1325(a)(4). In other words, if the money is spent, it will
         still have to be accounted for in the plan, and that may well be impossible, depending
         upon the allowed Claims and debtor’s other resources. It may also call into question
         debtor’s good faith. Id.

     Subsequently, the Debtor filed his May 2018 operating report which reﬂected the

Distribution and that the Debtor had gross business income of $11,975. Case No. 18-11955 ECF

59 p. 4 lines   1, 2.   After paying business expenses of $16,621.02, his personal expenses and the

Chapter 13 plan payment, the Debtor reported a total gain           of $94,422.01 in May 2018.7 Id.        at

lines 16, 35. Absent the Distribution, the Debtor would have suffered a loss of $5,577.99 in May

2018.

     The Debtor’s June 2018 report reﬂected that the Debtor had generated gross income of

$10,584.99 and paid business expenses of $44,463.20. Id. at p. 3 lines 4, 16. After paying




7
 Although the Debtor included his $200 chapter 13 payment on line 34 of the report, he failed [0 actually deduct
such amount from his net excess income on line 35 of the report so the total net excess income for May 2018 should
have been listed as $94,222.01.
Case 18-18133-amc           Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17               Desc Main
                                         Document      Page 7 of 26



personal expenses and the chapter 13 plan payment and Without considering the prior month’s

balance attributable to the Distribution, the Debtor sustained a loss of $35,103.21 in June 2018.

Id. at line 35.

    The Debtor’s July 2018 operating report reﬂected gross business inéome of $4,265.69 and              a


loan from one of the Debtor’s cutting customers, Horizon, in the amount of $16,000 (“Horizon

Loan”). Id. at p. 2 lines   1, 2.   The Debtor paid business expenses of $53,877.35 that month. Id. at

line 16. After paying personal expenses and the chapter         13   plan payment and without

considering the Horizon Loan or the prior month’s balance attributable to the Distribution, the

Debtor sustained   a loss   of $50,811.66 in July 2018.

     On August 7, 2018, at the hearing on the Trustee’s motion to dismiss, the Debtor revealed

for the first time that he had spent the entire Distribution. Mot. for Relief ‘1[ 39; Sept. 25, 2018 Tr.

15: 14-19; Jan. 9 Tr. 41:9—14, 43:12-14; Jan. 29 Tr. 38: 15—24, 6924-22.       Speciﬁcally, he stated that

he had spent the   Distribution to (1) catch up on roughly $18,000 of postpetition rent; (2) attend      a


trade ShOW in Hong Kong to exhibit gems, which cost the Debtor approximately $22,000-

$25,000 but only resulted in $6,000 in sales; (3) catch up on two months of postpetition health

insurance premium payments amounting to roughly $7,000; (4) pay postpetition amounts totaling

$7,000 owed to employees; (5) pay postpetition bills incurred in casting and model making; and

(6) pay postpetition operating expenses for his business. Jan. 9 Tr. 42:7       —   45:21; Jan. 29 Tr.

38: 15- 39: 1.

    Upon discovering that the Debtor had spent the entire Distribution in ﬂagrant disregard of the

Trustee’s Letter, the Court raised the Debtor’s good faith with the parties and discussed Whether

it would be appropriate for the Trustee       and Movants to   file motions seeking dismissal based on

the Debtor’s unauthorized use        of estate property. Mot. for Relief ‘][‘I[ 40—42. On August 21, 2018,
Case 18-18133-amc             Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17                     Desc Main
                                           Document      Page 8 of 26



the Movants filﬁd a motion to dismiss the Debtor’s case as a bad faith ﬁling. Case No. 18—11955

ECF 63.

    Meanwhile, the Debtor’s August 2018 operating report reﬂected gross business income of

$28,152.00. Id. at ECF 66 line        1.   The Debtor paid business expenses of $31,182.74 that month.

Id. at line 16. After paying personal expenses and the chapter 13 plan payment and without

considering the prior month’s balance attributable to the Distribution or the Horizon Loan, the

Debtor sustained a loss of $4,580.74 in August 2018.

    On September 17, 2018, the Debtor amended his Plan (“Amended Plan”) to reﬂect that he

would pay an additional $100,000 to the Trustee by December 31, 2019 without explaining how

he would do so. Id. at ECF 69 Plan Pt. 2(a)(2). However, the next day, on September 18, 2018,

the Debtor filed a motion to voluntarily dismiss his chapter 13 case. Id. at ECF 70. On September

25, 2018, the Court granted the Debtor’s motion to voluntarily dismiss his case. Id. at ECF 75.

    On October 9, 2018, Rashid obtained a writ of execution on the Rashid Judgment to levy upon

the Debtor’s personal property located at the FGS Gems shop for an eventual sheriff’s sale. Ex. R-

17 p. 4.   On November      1,   2018, Rashid obtained and served a writ         of execution naming      the Estate

as a garnishee     in the State Court Action and ﬁled and served interrogatories upon its counsel

inquiring about monies that had been paid or were owed to the Debtor. Ex.                 R—9, R—lO.    Counsel for

the Estate responded that the Estate was holding the sum               of $121,190.85 (“Second Distribution”)

which was payable to the Debtor.8 Ex. R—ll             ‘IHI   1(0), 6. Through the interrogatory responses, the



8
  Under Pennsylvania law, service of a writ of execution upon a garnishee immediately attaches the property of the
judgment debtor that is in the hands of the garnishee. In re R.H.R. Mechanical Contractors, Inc., 358 BR. 202, 210
(Bankr. E.D. Pa. 2006). As a result, “[a] judicial lien is created on such property of the judgment debtor. That lien
arises as of and is perfected on the date on which the writ of execution is properly served upon the garnishee holding
the property.” Id. Accordingly, upon service of a writ of execution, the creditor establishes a security interest in
property of the debtor which is in the possession of a third party. Syzmanski v. Wachovia Bank, NA. (In re
Syzmanski), 413 BR. 232, 244-45 (Bankr. E.D. Pa. 2009). Therefore, having properly served counsel for the Estate
with the writ of execution, Rashid obtained a lien on the Second Distribution, making Rashid’s claim secured to the
extent of the value of the Second Distribution.
Case 18-18133-amc               Doc 59           Filed 03/28/19 Entered 03/28/19 12:52:17                 Desc Main
                                                Document      Page 9 of 26



Movants also learned about the $40,000 prepetition payment that the Debtor had received from

the Estate to relinquish his executorship. See id. at (H 1(a), 12.

    On November 27, 2018, the State Court issued a writ of seizure in Kichkin’s favor in order to

allow the sheriff to seize the Gems belonging to Kichkin from the FGS Gems store to ensure that

the property was not accidentally sold in Rashid’s sheriff’s sale                 of the Debtor’s personal

property.9 EX. R~17. On November 28, 2018, the State Court scheduled an assessment of

damages hearing for December 10, 2018 to determine the amount                       of damages to award Kichkin

on account    of its breach of contract claim.10 Mot. for Relief ‘1[ 69; Ex.             R—18.


    On December 10, 2018, Rashid ﬁled a praecipe to enter judgment against the Estate in order

to obtain the Second Distribution.11 Ex. R-12. On the same day, the Debtor ﬁled the instant

chapter   11 case    after borrowing at least $7,000 from a cutting customer to pay the $1,700 filing

fee and part   of his counsel’s $15,000 retainer fee. Compare Ex.                 R—12   with Case No.   18—18133


ECF    1; Jan. 9   Tr. 78: 19   —~
                                     79: 17. As   of the petition date, the sheriff had not yet served Kichkin’s

writ of seizure. Mot. for Relief 65. Later that night, Debtor’s counsel emailed counsel for the
                                          ‘11




Estate and for the Movants requesting immediate disbursement of the Second Distribution to the

Debtor. Ex R-13. Counsel for the Movants objected and the Estate retained possession of the

Second Distribution. Ex. R—14, Jan. 9 Tr. 107: 19—23.

    At the outset of the Chapter           11 case,   the Debtor filed a motion to extend the automatic stay as

well   as his schedules and          SOFA. Case No. 18—18133 ECF          1, 7.   In Schedule D, the Debtor

identified Kichkin     as a secured       creditor with   a   total claim of $2,451,406.80, but only secured to

the extent   of the value of the Gems (apparently still worth only $5,000 according to the Debtor)


9
   Although the Debtor did not ﬁle a response to Kichkin’s motion to issue writ of seizure, he attended the hearing on
the motion. Jan. 9 Tr. 26:13—23.
10
    The hearing was postponed for reasons unrelated to this proceeding. Mot. for Relief ‘][ 70.
1’
    The Debtor was aware of Rashid’s efforts to collect the Second Distribution. Jan. 9 Tr. 76:22 — 77:4

                                                               9
Case 18-18133-amc             Doc 59     Filed 03/28/19 Entered 03/28/19 12:52:17                        Desc Main
                                        Document     Page 10 of 26



and the Second Distribution. Id. at ECF          1   Sch. D. Pt.   1   #21. The Debtor also listed Rashid as      a


secured creditor in Schedule D with a total claim           of $1,254,374.86, but only secured to the extent

of the value of the Gems       and the Second Distribution.12 Id. at Sch. D Pt.          1   #22. The only other

creditors identified in the schedules are (1) Roberto Pupo, the Debtor’s landlord, with an

unsecured, unliquidated claim of $30,000 and (2) Dr. Rick Hellman, with an unsecured,

unliquidated Claim in the amount of $100,000.13 Id. at Sch E/F Pt. 2 #4.1, #42. The Debtor failed

to list the Horizon Loan and the loan that he obtained to pay the chapter               11   ﬁling fee on

Schedule F.

     In the SOFA, the Debtor reports that his gross income from January                 1,   2018 to December 10,

2018 was $7,500 and that his gross income for the last two years was $30,000 per year. Id. at

SOFA Pt. 2 #4. The Debtor again failed to list the $40,000 that he received from the Estate nor

did he disclose the Distribution on his SOFA. Id. at Pt. 2 #5.

     On December 21, 2018, the Movants ﬁled an emergency motion for relief from the automatic

stay (“Stay Relief Motion”) to proceed with their State Court execution remedies and resume the

State Court Action so that the State Court may assess Kichkin’s damages on its breach                     of

contract claim and resolve the remaining fraud, promissory estoppel, and unjust enrichment

claims against the Debtor. Id. at ECF 14. A hearing was held on the Stay Relief Motion on

January 9, 2019. Id. at ECF 26.




‘2
   Neither of the Judgments is secured by the Gems because there is no real dispute about the fact that Kichkin owns
the Gems. As a result, Kichkin contends that it has an unsecured claim. Movams’ Letter Brief 10. Despite the
Debtor’s characterization of the claim in Schedule D, the Debtor does not now seriously seem to contest that
Kichkin is unsecured. Debtor’s Reply to Letter Brief 2-3.
‘3
   These amounts are inexplicably identical to the amounts listed in the Debtor’s ﬁrst bankruptcy ﬁling. Dr. Hellman
did not appear in the Debtor’s Chapter 13 case and only recently ﬁled a proof of claim in the chapter 1 1 case. Case
No. 18—18133 ECF 54. Mr. Pupo initially ﬁled, and later withdrew, an emergency motion for relief from the
automatic stay in this case and has recently refiled the motion for relief from the automatic stay. Id, at ECF 27, 31,
51.

                                                          10
Case 18-18133-amc              Doc 59    Filed 03/28/19 Entered 03/28/19 12:52:17                         Desc Main
                                        Document     Page 11 of 26



      At the hearing, the Debtor stated that, in 35 years,       he had never seen such a poor Christmas

season   for the jewelry industry as in the past year.        Jan. 9 Tr. 5121-4.   With 700 jewelry stores

closing in 2018, it had been more of a struggle than ever for him to stay in business. Id. at 51: 1 1—

15. Nevertheless, the      Debtor anticipates that his reorganization will succeed because he (1)

recently obtained     a   few new cutting jobs; (2) established a partnership with an operational mine

in Kenya granting him 100% sole cutting rights for the mine; (3) is developing                  a   Virtual

storefront; (4) made contacts on his trip to Hong Kong with new suppliers who can provide him

with rough materials to sell; and (5) will relocate in April or May to reduce his monthly rent of

$6,750. Jan. 9 Tr.    6222—1 1,   73:1-8, 8328-22, 88:3   —   89:24; Jan. 29 Tr. 59:25    —-
                                                                                               60:7.

      However, he admitted that he has not yet generated consistent, meaningful additional revenue

from these sources. Jan. 9 Tr. 89:25       - 90:18. The Debtor also confirmed that he has refused to
return the remaining Gems to Kichkin without receiving a release from the Judgments and other

pending State Court claims. Ans. to Mot. for Relief ‘I[ 5; Jan. 9 Tr. 78:3—13. When asked about

the Distribution in his earlier case, he stated that he had spent the entire Distribution in

approximately one month. Jan. 9 Tr. 43: 12—14. While he claimed that he had intended to pay

back the Distribution to his prepetition creditors over the life of the chapter 13 Plan, he had no

idea how he would have done so. Id. at 49:3—13, 53:4             - 54:7, 82: 1-7. He further represented that
as   of the   341 Meeting, despite previously serving as executor         of his mother’s Estate,       he had no


idea whether the Estate would have any funds to distribute. Id. at 40: 1~5.

      The Court raised several concerns that it had about the Debtor’s monthly operating reports

from the Debtor’s ﬁrst bankruptcy case and the significant losses sustained each month

throughout the entire proceeding. Id. at 60:25-62: 12. The Court asked the Debtor how he had

paid for the signiﬁcant business expenses that were incurred in March and April 2018. Id. at



                                                      11
Case 18-18133-amc            Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                      Desc Main
                                        Document     Page 12 of 26



70:19   —   72: 12. The Court also questioned the disparity between the gross income reported on the

SOFA in both of the Debtor’s bankruptcies and the gross income listed in the Debtor’s monthly

operating reports during his chapter 13 case. Id. at 116: 10-16. The Debtor was unable to provide

explanations for any of these issues. As a result, the Court continued the hearing to January 29,

2019 in order to give the Debtor an opportunity to review the underlying documents and address

the Court’s concerns. Id. at 118: 10-16.

     On January 29, 2019, the Court resumed the hearing on the Stay Relief Motion. Case No.                     18—



18133 ECF 35, 36. The Debtor presented the Court                with (1) his 2017 tax return showing that his

business had experienced an overall net loss that year               of over $185,000 and (2) a proposed

amended set     of monthly operating reports for March 2018 — August 2018 (collectively, the

“Revised Reports”).l4 Ex.      D—7;   Ex.   D—9; Jan.   29 Tr. 55:6-1    1.   Although the Debtor’s counsel

stated that the Debtor had brought supporting receipts and documentation for the Revised

Reports, Debtor’s counsel did not use them at the hearing and did not seek to have them admitted

into evidence. Jan. 29 Tr. 55:6-15,         5627—24.


     The revised March 2018 report changed the monthly net loss of $10,357.30 to a monthly net

gain of $492.82.15 Compare ECF 59 p. 6 with EX.                D—7   p. 1. The revised   April 2018 report

changed the monthly net loss       of $14,360.49 to a monthly net loss of $804.61. Compare ECF 59

p. 5 with Ex. D—7 p. 2.    Without the Distribution, the revised May 2018 report changed the

monthly net loss of $5,577.99 to a monthly net loss of $4,607.06. Compare ECF 59 p. 4 with Ex.

D-7 p. 3.




'4 The Debtor never ﬁled the Revised Reports nor did he attach a certiﬁcate attesting to their accuracy.
‘5
   The Debtor testiﬁed that he had reported a loss for March 2018 because he had initially missed some cash sales
from gem cutting, reported his bills rather than actual expenditures, and had not accounted for $363.60 left over
from the previous month. Compare Ex. D—7 with D-8; Jan. 29 Tr. 63:20—25, 64: 14—24.

                                                          12
Case 18-18133-amc              Doc 59    Filed 03/28/19 Entered 03/28/19 12:52:17                          Desc Main
                                        Document     Page 13 of 26



      Without the Distribution, the revised June 2018 report changed the monthly net loss of

$35,103.21 to a monthly net loss        of $31,083.21. Compare ECF 59 p.            3   with Ex.   D—7   p. 4.

Without the Distribution or the Horizon Loan, the revised July 2018 report changed the monthly

net loss of $50,811.66 to a monthly net loss of $48,181.66. Compare ECF 59 p. 2 with Ex.                         D—7 p.


5.   Finally, without the Distribution or the Horizon Loan, the revised August 2018 report changed

the monthly net loss of $4,580.74 to monthly net loss               of $868.50. Compare ECF 66 with Ex. D-7

p. 6. In the absence    of the Distribution and the Horizon Loan, therefore, the Revised Reports

continued to reﬂect signiﬁcant losses sustained by the Debtor during his chapter 13 case. In fact,

the Debtor sustained a total loss      of $85,052.22 during his Chapter         13 case   pursuant to the Revised

Reports, as compared to a total loss        of $120,791.39     as   reﬂected in the Debtor’s original monthly

reports.16 The main difference between the reports is that the Debtor essentially wiped out his

business losses in the ﬁrst two months         of his Chapter    13 case.


      Although the Debtor claimed that he had receipts to back up the $35,000 decrease in losses

reﬂected in the Revised Reports, the Debtor did not give testimony about any of the receipts, nor

were they admitted into evidence. And while the Revised Reports were admitted into evidence,

the Court does not give them much weight, in the absence                of such receipts, given the

unsubstantiated reduction in losses. In fact, the Revised Reports appear to be merely self-serving

documents.

      Despite the Debtor’s testimony that he had secured some lucrative new jobs in the last few

weeks, his testimony was inconsistent and unpersuasive. Compare Jan. 29 Tr. 58: 1546, 593—11

with 66: 14-21, 95:22     —   96:18. The Debtor stated that he was planning on using the Second




'6In addition, the Debtor previously had testiﬁed that he had spent the entire Distribution by August 7, 2018 but the
Revised Reports conﬂict with such testimony. Sept. 25, 2018 Tr. 15:14-19; Jan. 9 Tr. 43:12-14; Jan. 29 Tr. 6924-24;
See Ex, D-7 p. 5-6 line 35.

                                                         13
Case 18-18133-amc                Doc 59    Filed 03/28/19 Entered 03/28/19 12:52:17                     Desc Main
                                          Document     Page 14 of 26



Distribution to fund his chapter        11    plan and that he would not replace the Distribution that he

had spent during his chapter 13 case to pay his creditors in this proceeding. Jan. 29 Tr. 4522—4,

45:20   —   46:14, 55:21   ——
                                56:2, 98:22   —   99:1, 102:5-13. After the hearing, the Court set a schedule

for post—hearing briefing. Case No. 18-18133 ECF 36, 49.

    In the meantime, the Debtor ﬁled his initial monthly operating report for the period of

December 10, 2018—December 31, 2018. Id. at ECF 40. As                   of December     10, 2018, he   only had

$1,565 .55 in cash on hand. Id. at 2. The Debtor had receipts of $9,742.22 which were offset by

disbursements totaling $13,478.19 for this period. Id. The Debtor, therefore, sustained a loss of

$2,170.42. In total disregard of this relatively simple mathematical calculation and without any

explanation, however, the Debtor reports that he had a gain of $9,061.67 during this period. Id. It

appears that the Debtor realized that the December ending balance on this report had to equal his

reconciled bank statement (which reﬂected a balance of $9,061.67) so he simply listed the

balance from his bank statement without any explanation                of the $11,232.09 discrepancy. In

addition, the bank statement reﬂects that $20,085 .00 was deposited into the Debtor’s account but

such amount is not reﬂected on the report at all. Id. at 2, 5. The report also included business

projections for 2019 reﬂecting that the Debtor anticipates having              a   proﬁt of only $1,500.00 on

hand at the end    of each month. Id.         at 8.

   On February 19, 2019, the Debtor filed his January operating report which reﬂected receipts

of $7,662.98 and disbursements of $16,440.35. Id.                at ECF 45 at 2. The Debtor, therefore,

suffered a loss of $8,777.37. He reports, howevar, that he had a $284.30 gain for the month

based upon the unsubstantiated and illusory gain             of $9,061.67 from the prior month which he

carried forward on this month’s report. Id. Even with these errors, the Debtor’s reported net cash

ﬂow of $284.30 for January still cannot be reconciled with his ending bank balance of $1,294.80



                                                            14
Case 18-18133-amc            Doc 59     Filed 03/28/19 Entered 03/28/19 12:52:17                      Desc Main
                                       Document     Page 15 of 26



and, once again, the Debtor provides no explanation for this discrepancy. Id. at 2, 8. Finally,               it

does not appear that the Debtor paid his rent in January. Id. at 2.

     III.     DISCUSSION

     In their post-hearing briefs, Movants raise numerous instances of Debtor’s bad faith

including, inter alia, the Debtor’s decision to spend the entire Distribution during the Debtor’s

chapter 13 case and the numerous discrepancies in the Debtor’s ﬁlings during both bankruptcies.

Based upon the Debtor’s bad faith, Movants argue that relief from the automatic stay should be

granted to: (1) Rashid to pursue his state law rights against the Second Distribution; (2) Kichkin,

as   the owner   of the Gems, to recover such property under state law;          and (3) Movants to resume

the State Court Action. The Debtor argues that he has not acted in bad faith and that he should be

permitted to use the Second Distribution to fund his chapter            11 plan.17


     The Court finds that the Debtor has triggered almost all          of the factors   used to determine

whether a debtor has ﬁled a bankruptcy in bath faith and that there were numerous unexplained

discrepancies and inconsistencies in the Debtor’s pleadings. The Court also ﬁnds that the Debtor

acted in bad faith when he, inter alia, spent the entire Distribution in direct contravention              of the

Trustee’s Letter and without any means of repaying such’amount to his creditors in the chapter

13 case.    Accordingly, cause exists to lift the automatic stay so that Rashid may pursue his state

law rights against the Second Distribution; Kichkin may recover its Gems under state law; and

Rashid and Kichkin may resume, and liquidate, their Claims against the Debtor in the State Court




‘7
  The Debtor’s letter brief avers that the Judgments could be avoided pursuant to §522(f)(1)(A) without elaborating
further. However, the Debtor has not ﬁled a motion to avoid liens and has failed to present evidence or meaningful
argument regarding the merits of such avoidance at eilher hearing. See Mahmud v. JTH Inv. Group, LLC (In re
Mahmud), Bankr. No. 08—10855bf, Adv. No. 08—0175, 2008 WL 8099115, at *4 (Bankr. E.D. Pa. Dec. 4, 2008)
(debtor seeking to avoid a judicial lien under §522(t) bears the burden ofproof). Even if the Debtor had ﬁled a
motion to avoid the Judgments under §522({‘), however, the Movants would still be entitled to relief from the
automatic stay if the Debtor ﬁled this case in bad faith.

                                                        15
Case 18-18133-amc           Doc 59    Filed 03/28/19 Entered 03/28/19 12:52:17                      Desc Main
                                     Document     Page 16 of 26



but may not execute on any judgment entered in State Court without further relief from this

Court.

                 A. Relief from the Automatic Stay for Cause Pursuant to §362(d)(1)

         The filing   of a bankruptcy petition operates   as an   automatic stay of all collection

activities and is one of the fundamental protections afforded to        a   debtor in banknlptcy.   11   U.S.C.

§   362(a)(1)—(8); Vu v. Lin (In re Vu), 591   BR. 596,   602—03    (Bankr. E.D. Pa. 2018). However, the

automatic stay is not absolute, and in appropriate circumstances, relief may be granted. In re

SCO Group, Inc., 395      BR.   852, 856 (Bankr. D. Del. 2007). Pursuant to §362(d)(1),

         On request of a party in interest and after notice and a hearing, the court shall grant relief
         from the stay... such as by terminating, annulling, modifying, or conditioning such stay-—
         (1) f0? cause, including the lack of adequate protection of an interest in property of such
         party 1n Interest.

“Cause,” which the Bankruptcy Code does not define, is an intentionally broad and ﬂexible

concept which must be determined on a case—by-case basis. In re Merchant, 256 BR. 572, 576

(Bankr. W.D. Pa. 2000). While lack of adequate protection of an interest in property of the

moving party is one cause for relief, it is not the only cause. In re Porter, 371 BR. 739, 745

(Bankr. ED. Pa. 2007); see In re Merchant, 256 BR. at 576—77. “Cause” may exist to terminate

the stay under §362(d)(1) even     if adequate protection is provided. In re Porter,      371   BR.   at 745.

         Initially, the moving party bears the burden of establishing cause justifying relief from

the stay. In re Dupell, 235   BR. 783, 788 (Bankr. E.D.      Pa. 1999).      If the moving party meets this
burden, the burden then shifts to the debtor to establish the absence of cause. Id. at 789.

Ultimately, whether cause exists to terminate the automatic stay under §362(d)(1) is committed

to the sound discretion of the bankruptcy court and is determined by examining the totality               of the

circumstances. In re Porter, 371     BR.   at 744.




                                                     16
Case 18-18133-amc              Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                         Desc Main
                                          Document     Page 17 of 26



          Typically, unsecured creditors are only entitled to relief from the automatic stay in rare

Circumstances. In re Chan, 355          BR. 494, 499 (Bankr. E.D.          Pa. 2006);   In re Brown, 311 BR.

409, 413 (ED. Pa. 2004) (unsecured creditors are generally entitled to relief from the automatic

Stay   only in extraordinary circumstances). When an unsecured creditor seeks to lift the automatic

stay in order to continue litigation in another forum, however, courts engage in a balancing test

allowing for modiﬁcation of the stay where no great prejudice to either the debtor or the estate

would result and where the hardship to the plaintiff caused by the continuance of the stay

outweighs the hardship to the debtor caused by the stay modiﬁcation.18 In re Chan, 355 BR. at

498; In re Glunk, 342 BR. 717, 740 (Bankr. E.D. Pa. 2006). Stay relief, therefore, has been

granted by courts when an unsecured creditor seeks to return to a non—bankruptcy forum to assert

a    claim which may be satisfied by       a   debtor’s prepetition insurance coverage or when a creditor

seeks to conclude prepetition        litigation involving multiple parties or that is ready for trial. In re

SCO Group, Inc, 395         BR.    at 857; In re Chan, 355       BR.   at 498.

                   B. Debtor’s Bad Faith as “Cause” for Relief from the Automatic Stay

          The Bankruptcy Code “imposes on debtors a duty not to abuse the judicial system.” In re

Merchant, 256 BR. at 577. A Chapter              11 case   ﬁled in bad faith, therefore, is subject to dismissal

under §1112(b).19 In re DCNC North Carolina I, LLC, 407 BR. 651, 661 (Bankr. E.D. Pa.


18
   In making this determination, courts also consider whether: only issues of state law are involved; judicial
economy will be promoted; the litigation will interfere with the bankruptcy case; the estate can be protected by
requiring that any judgment obtained be enforced only through the bankruptcy court; relief will result in a complete
resolution of the issues; a specialized tribunal has the expertise to hear such cases; the debtor’s insurance carrier has
assumed full ﬁnancial responsibility for defending the litigation; the action primarily involves third parties; litigation
in another forum would prejudice the interests of other creditors; movant’s success in the foreign proceeding would
result in ajudicial lien avoidable by the debtor under section 522(f); the non-bankruptcy proceedings have
progressed to the point where the parties are prepared for trial; and the non—bankruptcy case lacks any connection
with the bankruptcy case. In re Chan, 355 BR. at 499. The relevance and weight of the various factors will depend
upon the circumstances of the case involved. Id. at 500.
‘9
   While 1 1 U.S.C. § 1112(b) does not speciﬁcally list bad faith as a “cause” for dismissal, the Third Circuit has held
that a lack of good faith in ﬁling is cause for dismissal under §1112(b). In re Mattera, 05—39171 (DHS), 2006 WL
4452834, at *2 (Bankr. D. NJ. Feb. 6, 2006) (“It is well~settled that Chapter 11 bankruptcy petitions are subject to
dismissal under §1 112(b) of the Bankruptcy Code unless ﬁled in good faith.”).

                                                            17
Case 18-18133-amc               Doc 59        Filed 03/28/19 Entered 03/28/19 12:52:17                      Desc Main
                                             Document     Page 18 of 26



2009). Facts that would justify dismissal of a bankruptcy case also generally constitute cause for

granting relief from the stay under §362(d)(1). In re Porter, 371 BR. at 745 (citing several

chapter 11 cases granting secured creditors stay relief on the basis of debtors’ bad faith).

Accordingly, “cause” exists to terminate the automatic stay when                   a chapter 11    petition has been

filed in bad faith.20

         In addition, the determination of a debtor’s bad faith in filing a case may also constitute

“cause” to grant relief from the automatic stay in favor of unsecured creditors. Drauschak                        v.


VMP Holdings Ass ’11,         LR,    481   BR. 330, 345 (Bankr. E.D.         Pa. 2012) (B.J. Fox) (noting that an

exception to the general principle that unsecured creditors cannot demonstrate cause for stay

reliaf exists when    a debtor       ﬁles a bankruptcy in bad faith); In re Quad Sys. Corp, N0.             00—



35667F, 2001 WL 1843379, at *6 (Bankr. E.D. Pa. March 20, 2001) (noting that an exception to

the general principle that unsecured creditors cannot demonstrate cause for relief from the stay

exists when a debtor has filed a bankruptcy case in bad faith) (B.J. Fox); Mother African Union

Methodist Church        v.   Conf.   of African Union First Colored Methodist Protestant Church (In re

Conf.   of African Union First Colored Methodist Protestant Church),                   184   BR.   207, 218 (Bankr.

D. Del. 1995) (ﬁnding that ﬁling for bankruptcy in bad faith is cause for relief under §362(d)(1)

in the context of a stay relief motion ﬁled by an unsecured creditor); In re Maurice, 167 BR.

114, 124 n.1, 125 (Bankr.            ND.   111.   1994) (cause existed to   lift the automatic   stay for unsecured

judgment creditor because the debtor had ﬁled the case in bad faith and because the balance of




2°
  In re Little Creek Development Co., 779 F.2d 1068, 1072 (5th Cir. 1986) (“Numerous cases have found a lack of
good faith to constitute cause for lifting the stay to permit foreclosure or for dismissing the case.”); In re Stoltzfus,
N0. 09—11904bf, 2009 WL 2872860, at *3 (Bankr. ED. Pa. March 30, 2009) (citing chapter 11 cases granting
secured creditors stay relief to support the court’s finding that if a petition is not ﬁled in good faith, such may
constitute cause for relief from the stay); In re Porter, 37] HR. at 745; Myers v. S. Med, Supply Co. (In re Myers),
334 BR. 136, 147 (Bankr. E.D. Pa. 2005) (citing to a Chapter 11 case which held that filing a petition in bad faith is
grounds for granting relief from the Stay); In re Merchant, 256 BR. at 576-77.

                                                              18
Case 18-18133-amc            Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                       Desc Main
                                        Document     Page 19 of 26



hardships of not granting the creditor relief to continue litigation in another forum tipped in favor

of the creditor).

                  C. Determining Bad Faith

         In determining whether a case has been filed in bad faith, courts must examine the totality

of the circumstancas.21 In re Soppick, 516 BR. 733, 746 (Bankr. E.D.                 Pa. 2014).   In fact, courts

may consider any factor that evidences an intent to abuse the protections, provisions, purpose, or

spirit of the Bankruptcy Code. Id.; In re Gray, No. 06—927, 2009 WL 2475017, at *4 (Bankr.

N.D. W. Va. Aug. 11, 2009). Two of the most important factors for courts to consider include

whether (1) the petition serves a valid bankruptcy purpose and (2) the petition was merely filed

to obtain a tactical litigation advantage. In re Mattera, 05~39171 (DHS), 2006 WL 4452834, at

*3 (Bankr. D. N.J. Feb. 6, 2006). While chapter           11   ﬁlings triggered by state court proceedings do

not per se constitute bad faith filings, “where a debtor’s reorganization effort involves essentially

a two—party   dispute which can be resolved in state court, and the evidence demonstrates that the

filing for bankruptcy relief ‘is intended to frustrate the legitimate efforts of creditors to enforce

their rights against the debtor. . .”’ a ﬁnding that the petition was filed in bad faith is generally

warranted. Id.

         The factors typically considered in evaluating whether a chapter              11 case   was filed in bad

faith include whether: (1) the debtor has few or no unsecured creditors; (2) there has been                  a


previous bankruptcy petition by the debtor; (3) the prepetition conduct of the debtor has been

improper; (4) the petition effectively allows the debtor to evade court orders; (5) there are few

debts to non-moving creditors; (6) the petition was ﬁled on the eve              of foreclosure; (7) the



2'
  The test for determining whether a bankruptcy case was filed in bad faith is the same under §362 and §1112(b).
Lagzma Assocs. Ltd. PIS/1p. v.’ Aetna Cas. & Sur. Co. (In re Laguna Assocs. Ltd. P'ship.), 30 F.3d 734, 737-38 (6th
Cir. 1994); In re Club Tower L.P., 138 BR. 307, 310 (Bankr. N.D. Ga. 1991).

                                                         19
Case 18-18133-amc            Doc 59     Filed 03/28/19 Entered 03/28/19 12:52:17                      Desc Main
                                       Document     Page 20 of 26



foreclosed property is the sole or major asset of the debtor; (8) the debtor has no ongoing

business or employees; (9) there is no possibility         of reorganization; (10) the debtor’s income is

not sufficient to operate; (11) lack of pressure from non—moving creditors; (12) reorganization

essentially involves the resolution of a two—party dispute; and (13) the debtor ﬁled solely to

create the automatic stay. United States Tr.       v.   Stone   F0x Capital LLC (In re   Stone   F0x Capital

LLC), 572 BR. 582, 589 (Bankr. W.D. Pa. 2017); In re DCNC, 407 BR. at 662; Primestone Inv.

Partners LP.    v.   Vornado PS, L.L. C. (In re Primestone Inv. Partners, L.P.), 272 BR. 554, 557

(Bankr. D. Del. 2002).

          Ultimately, petitions ﬁled with the primary intent of obstructing creditors without            a


reorganizational purpose or an ability to reorganize are ﬁled in bad faith.22 Good faith requires,

at the very least, a reasonable expectation on the part          of the debtor that a successful

reorganization can be accomplished. In re Merchant, 256 BR. at 577.

                 D. Cause Exists to Grant Relief from the Automatic Stay

          In analyzing the multiple factors to determine whether the Debtor’s chapter              11 case   was

ﬁled in bad faith, it becomes clear that almost all of the factors have been triggered in the

Debtor’s case. In particular, the Debtor listed only two unsecured creditors in his schedules, the

Debtor filed a prior bankruptcy case, the Debtor’s current bankruptcy ﬁling allowed the Debtor

to evade the writ of execution on the Rashid Judgment and the writ of seizure in favor of

Kichkin, there are few debts to non—moving creditors in the Debtor’s case, the Debtor’s current

chapter   11 case    was filed on the same day that Rashid filed a praecipe to enter judgment against

the Estate in order to obtain the Second Distribution, the Second Distribution is the Debtor’s sole



22
  Official Comm. 0f Unsecured Creditors v. Nucor Corp. (In re SGL Carbon Corp), 200 F.3d 154, 165 (3d Cir.
2009); In re Soppick, 516 BR. at 747; In re DCNC, 407 BR. at 661 (chapter 11 case initiated to hinder creditors is
not ﬁled in good faith); In re Joobeen, Nos. 06—15749DWS, 06—15752DWS, 2007 WL 1521230, at *4 (Bankr. E.D.
                                                                                                                   ’

Pa. May 23, 2007).

                                                         20
Case 18-18133-amc           Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                   Desc Main
                                       Document     Page 21 of 26



asset, there has been   little pressure from nonmoving parties, the Debtor’s chapter         11   case

essentially involves the resolution of the dispute between         the:   Debtor and the Movants and the

Debtor filed this chapter   11 case   solely to create the automatic stay.

         In addition, the Court finds that the Debtor’s prepetition conduct related to the

Distribution   has been improper.     In the Trustee’s Letter, the Trustee explicitly stated that the

Distribution constituted property of the estate and that such funds were to be used to pay

creditors. The Trustee also warned the Debtor that his good faith would be called into question             if
he spent the Distribution. In ﬂagrant disregard       of the Trustee’s Letter, the Debtor spent the entire

Distribution Without any means of reimbursing such amount to pay his creditors. Although the

Debtor initially amended his chapter       13   plan to repay the $100,000 back into his bankruptcy

estate, the Debtor failed to identify a source      of funds   and certainly could not rely upon his

business income to do so. One day later, the Debtor moved to dismiss his case. It is clear that the

Debtor dismissed his chapter    13    casein order to avoid paying the Distribution to his creditors.

Moreover, the Debtor’s decision to ﬁle this chapter         11 case a     few months after such dismissal

and the Debtor’s refusal to pay the $100,000 into his Chapter 11 estate conﬁrms that the Debtor

never had any intention    of repaying the Distribution to his creditors. The Court ﬁnds, therefore,

that the Debtor’s prepetition conduct has been improper and that the Debtor has acted in bad

faith.

         The Court also finds that there is no possibility that the Debtor can reorganize because

the Debtor’s income is not sufficient to operate. Based upon the Debtor’s own testimony and the

monthly operating reports ﬁled in both of his bankruptcy cases, it is clear that the Debtor does

not have the ability to reorganize. The Debtor openly admitted in Court that it has become

increasingly difﬁcult for him to operate his jewelry business and that the 2018 holiday season



                                                       21
Case 18-18133-amc           Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                 Desc Main
                                       Document     Page 22 of 26



was the worst season he has seen in 35 years. Although the Debtor testified that he is taking

certain actions to make his business more proﬁtable, there simply was insufﬁcient evidence

presented to the Court to overcome the signiﬁcant business losses that the Debtor has sustained

in both bankmptcies. During the Debtor’s ﬁrst case, he used the Distribution and the Horizon

Loan to offset substantial monthly losses in every single month that he was in bankruptcy. In the

absence   of these funds,   the Debtor’s business sustained over $120,000 in losses over 5 months

and had no hope   of rehabilitation.

        The same pattern again emerged during this chapter            11 case   with Debtor’s business

expenditures consistently exceeding his income. The Court ﬁnds, therefore, that the Debtor has

insufﬁcient business income to operate and,       as a   result, there is no possibility that the Debtor can

reorganize. Based upon the foregoing and given the timing of the filing of this bankruptcy, the

Court concludes that the Debtor filed this chapter        11 case   with the primary intent of obstructing

Kichkin and Rashid without      a   valid reorganizational purpose or an ability to reorganize and,

therefore, this case has been filed in bad faith.

       Moreover, looking at the totality of the circumstances, the Court finds that the Debtor has

also acted in bad faith throughout both     of his bankruptcies based upon the Debtor’s disturbing

lack of disclosure and disregard for his duties in bankruptcy. During his chapter          13 case, the


Debtor failed to disclose his interest in the Estate on his schedules and claimed at the 341

Meeting that he had no idea if the Estate was solvent, despite the fact that he had previously

served as the Estate’s executor. The Debtor also failed to disclose in his SOFA, and failed to

inform the Trustee, that he already had received $40,000 from the Estate prior to filing for

bankruptcy.




                                                     22
Case 18-18133-amc             Doc 59      Filed 03/28/19 Entered 03/28/19 12:52:17                        Desc Main
                                         Document     Page 23 of 26



          Furthermore, there were rampant inconsistencies throughout the Debtor’s chapter 13 and

Chapter 11 filings which the Debtor has failed to explain. For instance, the Debtor listed his gross

income for each of the past two years as $30,000 in his SOFA, even though that directly conﬂicts

with all of his monthly reports which generally reﬂect that he generates gross income of about

$10,000 per month. Second, it is unclear how the Debtor covered his business losses in March

and    April of 2018. Similarly, the Debtor has sustained signiﬁcant losses during this Chapter                  11


case but has provided no explanation. Moreover, there are numerous, serious mathematical

mistakes in his monthly reports which attempt to hide these losses while directly contradicting

the activity reﬂected in his bank statements. The Debtor also failed to list the Horizon Loan, as

well   as the   $7,000 that he allegedly borrowed from a cutting customer to pay for the chapter                  11


case, on his chapter 11 schedules. These inconsistencies further              confirm the Court’s conclusion

that the Debtor filed this case in bad faith.

          Cause, therefore, exists to grant relief from the automatic stay to allow: Rashid to pursue

his state law rights against the Second Distribution; Kichkin to pursue its state law rights against

the Gams;23 and the Movants to resume, and liquidate, their claims against the Debtor in the



23
          In addition to the Debtor’s bad faith, relief from the stay is also warranted in favor of Kichkin under
§362(d)(1) because the Debtor has a mere possessory interest in the Gems, has not demonstrated a need to retain
possession and has not adequately protected Kichkin’s interest in the Gems. By way of background, the Debtor has
repeatedly admitted, and the Partnership Agreement clearly reﬂects, that, as of commencement of the bankruptcy
case, Kichkin maintained title to the Gems. Ex. D-l at 1, 3; Jan. 9 Tr. 101:]8—25, 102117-25, 111:24 — 112:9, 112:18
— 1 13:19. The Debtor, therefore, does not own the Gems, but has, rather, a mere possessory interest in them. See In

re Moore & White Ca, 83 BR. 277, 280-81 (Bankr. ED. Pa. 1988) (B.J. Fox). While a mere possessory interest in
personal property is sufficient to trigger protection of the automatic stay, where the Debtor has no right of ownership
or contractual right to possession, relief from the automatic stay is readily granted for cause pursuant to §362(d)(1)
unless the Debtor demonstrates some need to retain possession and offers to adequately protect the owner’s interest
in the property. Id. at 281. If bankruptcy serves no legitimate purpose in retaining the debtor’s possession, the
property owner should be granted relief from the stay to exercise its non—bankruptcy law rights to recover possession
from the Debtor. In re Dunlap, 378 BR. 85, 92 (Bankr. E.D. Pa. 2007).
          Here, the Debtor admitted that he could not sell the Gems and wanted to return them, therefore, he clearly
has no need to retain their possession and retaining their possession would serve no purpose in this bankruptcy case.
Jan. 9 Tr. 77:23 — 78:2; Jan. 29 Tr. 21 :20 ~ 24:1. Additionally, the Gems are not adequately protected because the
insurance company refused to insure them. Jan. 29 Tr. 19:1—25. Therefore, cause exists to grant Kichkin relief from
the automatic stay to pursue its state law remedies to recover possession of the Gems.

                                                          23
Case 18-18133-amc                Doc 59    Filed 03/28/19 Entered 03/28/19 12:52:17                        Desc Main
                                          Document     Page 24 of 26



State Court, but not to execute on any judgment entered in State Court without further                    relief from

this Court.

         In addition to the Debtor’s bad faith, relief from the stay is also warranted in favor of the

Movants because allowing the State Court Action to resume does not cause great prejudice to

either the Debtor or the estate and the hardship to the Movants caused by the continuance of the

stay outweighs the hardship to the Debtor caused by the stay.24 Here, the Debtor                   will not be

prejudiced by allowing the State Court Action to proceed, because the Movants                     will not be

permitted to execute on any judgment that they may obtain without further leave of this Court.

See   In re Chan, 355 BR. at 501 (noting that when judicial economy may support the return of

litigation to   a   non-bankruptcy forum, the bankruptcy court may exercise its discretion to grant

relief while imposing conditions to prevent prejudice to the estate).

         In addition, although the Court can infer that defending against the remaining claims in

the State Court Action would impact the Debtor and the estate, these claims would have to be

litigated, whether in this Court or State Court. See In re Quad Sys. Corp., 2001 WL 1843379, at

*7 (finding stay relief may be necessary when there is administrative need to fix the claim). This

Court is not in      a   position to conclude that the difference in cost of doing so in State Court versus

this Court would be signiﬁcant. See O’Neal Steel, Inc.              v.   Chatkin (In re Chatkin), 465 BR. 54,

64 (Bankr. W.D. Pa. 2012). In fact, litigating in the bankruptcy forum which has no familiarity

with the underlying substantive claims would likely be more burdensome to the Debtor and the

estate than concluding         litigation in State Court where it seems to have advanced to near




3“The stay also may be lifted when there is an administrative need in the bankruptcy case to ﬁx the amount of the
claim and the dispute has been pending for considerable time in a non-bankruptcy forum. In re Quad Sys. Corp,
2001 WL 1843379, at *7. Here, the Movants’ voting rights under any proposed chapter 1 plan, the ability of the
                                                                                           1


unsecured creditor class to approve or reject a proposed plan, and their distribution rights will be determined in part
by the amount of their claims, making it necessary to liquidate them. See 11 U.S.C. § 1126(c).

                                                          24
Case 18-18133-amc              Doc 59       Filed 03/28/19 Entered 03/28/19 12:52:17                          Desc Main
                                           Document     Page 25 of 26



completion.25 See In re Glunk, 342 HR. at 742 (granting unsecured creditors’ motion to modify

stay in part due to state court’s familiarity with four—year 01d proceeding).

           In addition, the legislative history of §362(d)(1) emphasizes the importance of allowing                      a


case to continue in the      original tribunal     so   long   as there is no great   prejudice to the estate. In re

S C0   Group, Inc., 395      BR.   at 856. The Court is confident that by exercising its discretion to

allow the Movants to liquidate their Claims in State Court while ordering them to refrain from

executing on any judgments without further relief from this Court,26 prejudice to the estate and

other creditors    will be minimized.

     IV.      CONCLUSION

     For the foregoing reasons, the Court grants relief from the automatic stay to the Movants to

permit (1) Rashid to pursue his state law rights against the Second Distribution; (2) Kichkin to

pursue its state law rights against the Gems; and (3) both Movants to resume the State Court


25                                                                                             -
    The State Court record reflects that the action has been pending for a substantial period almost three years. See
 In re Chan, 355 BR. at 501 (noting that it may be appropriate for proceedings to continue in non—bankruptcy forum
 where they have been pending for a substantial period and are close to trial). Considering that the State Court has
 already disposed of a motion for summary judgment, the remaining claims appear on the verge of trial. See id.
 Liligating in this forum for almost three years has undoubtedly allowed the State Court to become intimately
 familiar with the underlying facts, making it far more efﬁcient to allow the claims to be litigated there in the interest
 of judicial economy. See In re Glunk, 342 BR. at 741—42.
 25
    See Matter ofHoltkamp, 669 F.2d 505, 508 (7th Cir. 1982) (afﬁrming order allowing unsecured creditor to
 continue state court litigation in part because the order prohibited unsecured creditor from enforcing judgment);
 Thors v. Allen, Civ. Nos. 16~2224 (RMB), 16-2225 (RMB), 2016 WL 7326076, at *5, 8 (D. N]. Dec. 16, 2016)
 (afﬁrming order granting relief for creditor to continue action in state court to determine parties’ rights to a lease but
 preventing creditor from taking any action to enforce state court order without further relief from bankruptcy court);
 In re Boltz—Rubenstein, Civ. No, 10-7099, 2011 WL 13196622, at *2 n.1 (ED. Pa. Feb. 24, 2011) (afﬁrming order
 modifying the automatic stay to permit unsecured creditor to continue prosecution of district court action so long as
 no execution against Debtor issued on any money judgment absent further relief from bankruptcy court); In re Pro
 Football Weekly, Inc., 60 BR. 824, 827 (ND. 111. 1986) (granted stay relief to unsecured creditor to prosecute
 counterclaim in state court but not collect on any judgment); O’Neal Steel, 465 BR. at 61 (granting stay relief to
 unsecured creditors to continue district court litigation where they agreed they would not attempt to enforce a
judgment); In re Chan, 355 BR. at 501 (noting bankruptcy court may permit non-bankruptcy action to proceed but
restrain execution on any judgment); In. re Glunk, 342 BR. at 728, 739 (stay relief granted where unsecured
creditors only sought to proceed to state court trial to determine liability and not to collect any assets of the debtor
 unless further authorized by bankruptcy court); [/2 re Borbidge, 81 BR. 332, 335 (Bankr. E.D. Pa. 1988) (noting the
easiest ground to determine cause exists in favor of an unsecured creditor is when the creditor only seeks to recover
from non—estate property); In re Stranahan Gear C0., Inc., 67 BR. 834, 837 (Bankr. E.D. Pa. 1986) (noting that in
most cases in which unsecured creditors have been granted relief the creditor does not seek to pursue assets of the
estate or is prohibited from doing so).

                                                               25
Case 18-18133-amc       Doc 59    Filed 03/28/19 Entered 03/28/19 12:52:17            Desc Main
                                 Document     Page 26 of 26



Action on their remaining claims against the Debtor, but not to further execute on any judgments

entered against the Debtor in State Court without fu   er elief from this Court.



Date: March 28, 2019
                                             Honorable Ashely M. Chan
                                             United States Bankruptcy Judge




                                                26
